Citation Nr: 1433984	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea,

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to an increased rating for tension and migraine headaches, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for postoperative residuals of multiple surgical repairs of the left ankle.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions entered in August 2010 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in April 2014.  A transcript of that proceeding is of record in the Veteran's electronic claim folder.  At such hearing, the Veteran offered testimony as to his entitlement to service connection for hypertension, although such issue was not certified by the RO for the Board's review on appeal.  While such issue was previously a part of the instant appeal, the RO by its rating decision of September 2012 granted service connection for hypertension and assigned a 0 percent rating therefor, effective from March 2009.  That action effectively removed that matter from the Board's appellate jurisdiction and, as such, it is not herein further addressed.  

The issue of the Veteran's entitlement to an increased rating for postoperative residuals of multiple surgical repairs of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Sleep apnea is of service origin.  

2.  Diabetes mellitus, type II, is first shown within the one-year period immediately following the Veteran's separation from active duty, leading to the presumption that it is of service origin.  

3.  The Veteran's headaches are very frequent and marked by characteristic prostrating and prolonged attacks, from which it is inferred that severe economic inadaptability results.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for the assignment of a 50 percent rating, the highest available under the applicable diagnostic criteria, for tension and migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the dispositions herein reached are favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  

The Veteran seeks service connection for sleep apnea and diabetes mellitus, alleging that each had their onset in service or within any applicable presumptive period.  He indicates that he had problems sleeping for some time prior to his service separation and that his snoring was significant for a period of years prior to his service discharge.  Allegations are also advanced to the effect that his blood sugar levels were at times elevated while he remained on active duty and shortly thereafter and that delays in obtaining VA medical care after service were the reason that a diagnosis of diabetes was not made within the one-year period immediately after service.  Regarding his service-connected headaches, he argues that a 50 percent rating is for assignment based on their nature and frequency, which he indicates are occurring daily.  

The RO has denied the claims herein addressed on their merits on the basis that neither sleep apnea nor diabetes mellitus were diagnosed in service or within any applicable presumptive period.  The claim for increase was denied due to the absence of evidence of severe economic inadaptability specifically attributable to the service-connected headaches.  

The Board's analysis of the record nonetheless reveals significant evidence supporting entitlement to service connection for sleep apnea and diabetes mellitus, as well as assignment of the maximum rating of 50 percent for headaches.  That is not to say that there is evidence on file which contraindicates entitlement to each of the foregoing benefits, including but not limited to the Veteran's unsubstantiated contentions that both apnea and diabetes were clinically identified in 2009, prior to his discharge from military service.  Rather, the evidence is in relative equipoise, that is, it is proportionately equal both in terms of quantity and quality as to warrant a grant of the requested benefits.  

Available service medical records spanning the more than 25 years of active duty served by the Veteran are negative for any diagnosis of sleep apnea or diabetes, but the report of any separation medical examination is absent from the electronic claims folder, if ever completed.  The Veteran indicates that he had disturbed sleep at night and daytime sleepiness for many years prior to service discharge and that he was told by his wife that he snored loudly and stopped breathing for short periods of time.  That account is substantiated by his spouse in her hearing testimony and written statement of April 2014.  The Veteran's spouse credibly sets forth that she had known the Veteran since 2000 and that she had knowledge of his loud snoring that eventually led to her sleeping in another room, as well as his inability to remain awake during the day.  The record otherwise indicates that the Veteran and his spouse were married in 2007.  

Notice is taken that the Veteran was reported to deny any history of sleep apnea symptoms at the time of a pre-discharge VA examination in November 2008.  It is also true that polysomnography did not confirm the existence of obstructive sleep apnea until August 2009, when it was further indicated by history that the Veteran had experienced disturbed sleep with snoring and excessive daytime sleepiness.  Also, one or more VA medical professionals have opined that it was less likely than not that the Veteran's sleep apnea was of service origin.  However, the fact that pertinent symptoms were present for a period of years prior to the Veteran's release from active duty does not appear to have been fully considered in any nexus opinion offered to date.  On balance and with due consideration of the persuasive lay evidence presented that supports entitlement, it is concluded that with resolution of reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  

Regarding the Veteran's diabetes mellitus, the record reflects that the initial diagnosis of diabetes mellitus occurred in May 2010, when the Veteran was placed on anti-diabetic medication.  Nevertheless, elevated blood glucose levels are identified at an earlier point in time, including a 144 milligrams percent in April 2010, and the Veteran has indicated that he had decreased appetite, thirst, and increased daytime and night voiding, which pre-dated the actual diagnosis of his diabetes.  The Board acknowledges the negative nexus opinion offered at the time of a VA examination in September 2012, but the credible account of pertinent symptoms during the presumptive period and the initial diagnosis at a time very proximal to the end of the one-year presumptive period are highly probative and, on balance, the evidence for and against the claim is at least in relative equipoise, such that a grant of service connection for diabetes mellitus is found to be in order.  

As for the claim for increase for headaches, the Board observes that a VA examiner in December 2012 determined on the basis of his evaluation of the Veteran and a review of his claims folder that the Veteran was experiencing migraine headaches which were very frequent and entailed characteristic prostrating and prolonged attacks including pain, sensitivity to light, and vision changes.  The VA examiner declined to offer an opinion as to any resulting adverse economic impact of the Veteran's headaches, nor was an assessment of economic impact made at the time of a separate VA examination in June 2010, when the Veteran was simply noted not to be working.  Yet, the 2010 examiner found that severe limitations resulted in his attempts to perform chores, shopping, exercise, sports, and recreational activities and also that they would result in increased absenteeism, lack of stamina, weakness, and fatigue, all of which are found to be highly probative relevant and probative as to their impact on the Veteran's economic adjustment.  Notwithstanding the absence of any specific finding from a medical or vocational professional as to the presence of severe economic inadaptability due solely to headaches, the account offered by the Veteran as to the occurrence of daily, debilitating headaches and clinical evidence denoting use of multiple medications, inclusive of baclofen, neurotonin, verapamil, zonisamide, and Phenergan suppository, with increased dosages of neurotonin in an effort to reduce the effects of his intractable headaches is credible and probative as to the adverse effect his headaches have on any prospective employment.  On that basis, severe economic inadaptability is to be inferred, and, as such, the maximum evaluation of 50 percent, as provided by DC 8100, is found to be for assignment throughout the pendency of this claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  


ORDER

Service connection for sleep apnea and diabetes mellitus is granted.  

A 50 percent rating for tension and migraine headaches is granted from the date of receipt, January 18, 2011, by VA of the claim for increase.  


REMAND

The Veteran also seeks an increased rating for postoperative residuals of multiple surgical repairs of his left ankle.  It is evident that much additional documentary evidence was added to the record following the issuance of the most recent supplemental statement of the case in July 2013, a portion of which is pertinent to the claim for increase remaining on appeal.  That evidence includes the reports of VA ankle and neurological examinations conducted in May 2014 and a medical opinion, dated in June 2014, from the examining physician, which pertain specifically to the left ankle.  RO consideration of this evidence is likewise shown to be lacking.  

Interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, is to the effect that RO consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, however, much of the evidence was not submitted by the Veteran and it is noteworthy that the substantive appeal was received prior to the aforementioned date and, as such, remand to permit the RO to consider the evidence and reference it in a supplemental statement of the case is deemed necessary prior to any needed review by the Board.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ascertain from the Veteran whether RO action, if any, taken regarding his claim for increase for left ankle disablement following the May 2014 VA examinations fully satisfies his pending appeal relating thereto.  If so, further actions by the RO on remand are unnecessary prior to a return of the case to the Board to effectuate a dismissal.  

2.  If the Veteran wishes to continue his appeal, obtain any and all pertinent VA treatment records, not already on file, for inclusion in his VA electronic claims folder.  

3.  Lastly, readjudicate the claim for increase remaining at issue and if the benefit sought continues to be denied, issue to the Veteran a supplemental statement of the case that reflects consideration of all the evidence made a part of the record since issuance of the most recent supplemental statement of the case in July 2013.  Then, afford him a reasonable period for a response, before returning the case to the Board for additional review.  

No action by the appellant is necessary until he is further informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


